Citation Nr: 0628172	
Decision Date: 09/08/06    Archive Date: 09/20/06

DOCKET NO.  05-20 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased evaluation of amputations of the 
mid-middle phalanx fourth (ring) finger and distal phalanx 
fifth (little) finger of the right hand, currently evaluated 
as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel



INTRODUCTION

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the benefit sought on 
appeal.  The veteran, who had active service from July 1942 
to January 1946, appealed that decision to the BVA and the 
case was referred to the Board for appellate review.


FINDING OF FACT

The evidence does not demonstrate that the veteran has 
unfavorable ankylosis of the fourth (ring) finger and fifth 
(little) finger of the right hand.  


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for of amputations of the mid-middle phalanx fourth 
(ring) finger and distal phalanx fifth (little) finger of the 
right hand have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 
4.71a, Diagnostic Code 5223 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2005); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  The notification obligation in 
this case was accomplished by way of a letters from the RO to 
the veteran dated in October 2003 and April 2006.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have been kept appraised 
of the RO's actions in this case by way of the Statement of 
the Case and the Supplemental Statement of the Case, and been 
informed of the evidence considered, the pertinent laws and 
regulations and a rationale for the decision reached in 
denying the claim.  The veteran and his representative have 
not made the RO or the Board aware of any additional evidence 
that needs to be obtained in order to fairly decide this 
appeal, and have not argued that any error or deficiency in 
the accomplishment of the duty to notify and duty to assist 
has prejudiced him in the adjudication of his appeal.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the veteran's appeal.  

The veteran essentially contends that the current evaluation 
assigned for his service connected disability does not 
accurately reflect the severity of his disability. Disability 
evaluations are determined by evaluating the extent to which 
a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, including employment, by comparing the 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  The percentage ratings represent, 
as far as can practicably be determined, the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions in civilian life.  
Generally, the degree of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
to the several grades of disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate Diagnostic Codes identify the 
various disabilities and the criteria for specific ratings.  
If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  In addition, in evaluating 
disabilities of the musculoskeletal system, it is necessary 
to consider, along with the schedular criteria, functional 
loss due to flare-ups of pain, fatigability, incoordination, 
pain on movement and weakness.  38 C.F.R. §§ 4.4, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  

The RO has evaluated the veteran's amputations of the mid-
middle phalanx ring finger and distal phalanx little finger 
under 38 C.F.R. § 4.71a, Diagnostic Code 5223, which provides 
that a 10 percent evaluation is warranted for favorable 
ankylosis of the long and ring; long and little; or ring and 
little fingers.  A 20 percent evaluation is warranted for 
favorable ankylosis of the index and long; index and ring; or 
index and little fingers.  A higher 20 percent evaluation for 
the veteran's disability is also possible under Diagnostic 
Code 5219 for unfavorable ankylosis of the ring and little 
fingers.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an evaluation in excess of 10 percent for 
amputations of the mid-middle phalanx ring finger and distal 
phalanx little finger of the right hand.

In November 2003, a VA examination of the veteran's right 
hand showed amputations of the ring finger in the mid-middle 
phalanx and little finger in the distal phalanx.  
Degenerative changes were found in the joint spaces of the 
thumb and index fingers.  During the examination, the veteran 
complained of right hand pain precipitated by cold weather.  
He also complained of numbness of the tip of his finger and 
the loss of grip in the right hand with difficulty holding 
objects.  Upon examination, the veteran's grasp was found to 
be less in the right hand, although he could push and pull 
with equal strength.  He was also able to write his name. 
Strength of the individual fingers was found to be normal.  
The veteran was able to touch the tip of the thumb to all 
fingers, and the ring and little fingers were able to reach 
to one inch of the median transverse fold of the palm.  
Flexion of the ring finger was to 75 degrees and flexion of 
the little finger was to 80 degrees.

VA medical records reflect a history of amputations of the 
mid-middle phalanx ring finger and distal phalanx little 
finger, but are devoid of specific treatment records or 
complaints of any residual effects resulting from the 
amputation of the two fingers.  In addition, there is no 
clinical diagnosis of unfavorable ankylosis of the ring and 
little fingers of the right hand.

The Board finds that an evaluation in excess of 10 percent 
for amputations of the mid-middle phalanx ring finger and 
distal phalanx little finger is not warranted.  The medical 
evidence shows that significant motion remains in the ring 
and little fingers of the right hand.  As such the ring and 
little finger amputations can not be rated as unfavorably 
ankylosed so as to warrant a higher evaluation under 
Diagnostic Code 5219.  The evidence also does not show 
favorable ankylosis of the index and long; index and ring; or 
index and little fingers.  In addition, there is no competent 
medical evidence of range of motion limited by pain, fatigue, 
weakness or lack of endurance on repetition of fingers of the 
right hand.  Thus, even with consideration of the DeLuca 
factors, the veteran's right hand disability does not warrant 
an evaluation in excess of 10 percent.  38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board recognizes the veteran's assertions as to the 
severity of the right hand disability.  Lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  See Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  As a layperson, the 
veteran is not competent to provide an opinion requiring 
medical knowledge, such as whether the veteran's current 
symptoms satisfy diagnostic criteria.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  As a result, the veteran's 
assertions do not constitute competent medical evidence in 
support of an evaluation in excess of 10 percent for 
amputations of the mid-middle phalanx ring finger and distal 
phalanx little finger of the right hand.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim and an evaluation in 
excess of 10 percent for amputations of the mid-middle 
phalanx ring finger and distal phalanx little finger of the 
right hand, is denied.


ORDER

An evaluation in excess of 10 percent for amputations of the 
mid-middle phalanx fourth (ring) finger and distal phalanx 
fifth (little) finger of the right hand is denied.



____________________________________________
RAYMOND F. FERNER	
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


